   Case 19-28907         Doc 8     Filed 11/08/19 Entered 11/08/19 12:01:48                        Desc Main
                                      Document    Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TENNESSEE
____________________________________________________________________________________

IN RE:
         Marquita Lafaye Bradshaw                                           Chapter 13 Case
                                                                            19-28907
       Debtor(s)
____________________________________________________________________________________

    EMERGENCY VERIFIED MOTION OF DEBTOR(S) TO IMPOSE AUTOMATIC STAY
                  UNDER SECTION 362(c)(3) AS TO ALL CREDITORS
____________________________________________________________________________________

        Comes now the Chapter 13 Debtor, by and through counsel, and requests a hearing on November
12, 2019 due to a scheduled foreclosure sale, and represents(s) to the Court as follows:
    1. That the Debtor has had two or more prior pending cases dismissed within the last year. Debtor’s
        case number 19-22153, filed 3/13/2019 was dismissed on 8/27/2019. Debtor’s case number 18-
        21643, filed 2/26/2018 was dismissed on 1/28/2019.
    2. That the financial affairs of the Debtor have substantially changed since the dismissal of the prior
        cases and the Debtor feels that she can fund and fully perform their plan because debtor’s income
        is regular and consistent. Debtor was receiving only unemployment compensation during her
        prior case. Debtor now has regular full time employment, is able to make timely payments, and
        set up a payroll deduction.
    3. That Paragraph 23 of Schedule J accompanying the Chapter 13 petition signed by the Debtor
        provides total projected monthly income of $1,933.59 and total projected monthly expenses of
        $1,835 with a monthly net income of $1,098.59
    4. That the proposed plan payment is $1,087.67 per month.
    5. That the Debtor’s prior Chapter 13 cases were not dismissed because the Debtor’s failed to
        provide adequate protection ordered by the Court or after the Debtor’s failed to file or amend the
        petition or other documents as required by the Bankruptcy Code or the Court without substantial
        excuse.
    6. That the Debtor’s prior Chapter 13 cases were not dismissed while an action under Section 362(d)
        of the Bankruptcy Code was pending or after such an action had been resolved with an order
        terminating, conditioning or limiting the stay.
    7. That this petition has been filed in good faith as to the creditors to be stayed and the Debtor
        believes she can fully perform the terms of the proposed plan should it be confirmed by this
        Honorable Court.


        WHEREFORE, PREMISES CONSIDERED, your Debtor would request a hearing on the next
available hearing date, Tuesday, November 12, 2019 due to a pending foreclosure on November 14, 2019
and moves this Court under Section 362(c)(4) to impose the automatic stay under Section 362(a) as to all
creditors for the duration of this Chapter 13 case or until such time as the stay is terminated, modified, or
annulled under Section 362(d) of the Bankruptcy Code or further order of the Court.

                                                                             Complaint Turnover of Property Estate/f0200104
  Case 19-28907          Doc 8   Filed 11/08/19 Entered 11/08/19 12:01:48                  Desc Main
                                    Document    Page 2 of 2




                                                   /s/ Arthur A. Byrd Jr.
                                                   Arthur A. Byrd Jr. (029081)
                                                   Attorney for the Plaintiff/Debtor
                                                   116 Mulberry Street East
                                                   Collierville, TN 38017
                                                   (901) 848-2549
                                                   aabyrdjr@gmail.com

/s/Marquita Lafaye Bradshaw
Marquita Lafaye Bradshaw
Debtor
Date: 11/7/19



                                 CERTIFICATE OF SERVICE
I hereby certify that on November 7, 2019, a copy of this document was sent to the following by
first class US Mail.


                                                    /s/ Arthur A. Byrd Jr.
                                                    Arthur A. Byrd Jr.
                                                    Law Office of Arthur A. Byrd Jr.
                                                    116 Mulberry Street
                                                    Collierville, TN 38017
                                                    901-848-2549
                                                    aabyrdjr@gmail.com
Debtor
Chapter 13 Trustee
All entities on matrix




                                                                     Complaint Turnover of Property Estate/f0200104
